El Juez Pbesidente Señoe del Toro,
emitió la opinión del tribunal.
En este caso se dictó sentencia sobre las alegaciones. La demanda es en cobro de dinero y se dirige contra Arturo Ramos y Celestino Benítez. Alega, en resumen, que el de-mandante Félix Benítez Rexach. es el dueño de la.casa de concreto de dos plantas No. 272 de la Calle de Loíza, San-turce, San Juan, desde el 15 de febrero de 1928; “que un señor Juan Quiñones era el 30 de enero de 1928 el que es-taba encargado por el dueño de la casa antes mencionada, de la administración de dicha casa, y en tal concepto dicho Sr. Quiñones alquiló la misma al demandado Arturo Ramos Thulier, por el canon de $45 mensuales, pagaderos mensual-mente el día 4 de cada mes, habiendo dicho demandado Sr. Ramos, para garantizar el fiel cumplimiento del pago men-sual de los alquileres de la misma, constituido una fianza, la cual fue prestada por el otro demandado Sr. Benítez, el que se constituyó en fiador y principal pagador de la obliga-*783ción contraída por el Sr. Ramos Thulier, suscribiendo ambos y entregando a dicho administrador dicha obligación, que copiada a la letra dice así:
“ ‘Dootomento de Fianza. — Me constituyo fiador, principal pa-gador y único responsable de la suma de cuarenticinco pesos alquiler mensual de arrendamiento que ocupa D. Arturo Ramos, calle de Loíza número 272, cuya suma me. obligo a satisfacer itíensualmente a don Juan Quiñones, los días cuatro de cada mes, si antes no lo hubiese satisfecho mi fiado, sin dar lugar a reclamación de ninguna especie, pues en este caso me obligo igualmente a satisfacer todas las costas, costos y perjuicios que se originen, y entendiéndose especialmente, que esta garantía sólo dejará de tener efecto después de desocupada la expresada casa por mi fiado. Y para constancia con renuncia de todas las leyes que al efecto puedan favorecerme, incluso el domicilio, firmo el presente en San Juan, Puerto Rico, a 30 de enero de 1928. (Firmado) Arturo Ram'os. — Celestino Benitez. — El arrendador viene obligado a dar noticia por escrito al fiador, tan pronto el fiado se constituya en mora por el pago mensual del arrendamiento.— (fdo.) Celestino Benitez;’ ”
que el demandado Ramos entró en posesión de la casa el 30 de enero de 1928 y en ella estuvo hasta el 5 de julio, 1928, en que fue desahuciado por haber' dejado de pagar los cánones del arrendamiento desde el 15 de febrero hasta el 5 de julio de 1928 ascendentes a $210 que no han sido sa-tisfechos por ninguno de los demandados a pesar de los requerimientos que se le han hecho; que el demandante se vió obligado a desahuciar judicialmente a Ramos y gastó en ello cien dólares, y que en cuanto Ramos se constituyó en mora, Benitez fue notificado.
No consta si el demandado Ramos compareció o no. El otro demandado Celestino Benitez compareció y alegó la ex-cepción previa de que la demanda no aducía hechos suficien-tes para determinar una causa de acción. La excepción fué declarada con lugar y a instancias del demandante se registró sentencia desestimando la demanda que se apeló entonces para ante este tribunal.
*784En su relación del caso y opinión dijo, en parte, la corte sentenciadora:
“El documento de fianza que se copia en la demanda es suma-mente obscuro y confuso. Sin embargo, no podemos abrigar duda alguna de que la fianza que constituyó el demandado Benítez lo fué a favor de Juan Quiñones, que no es la parte demandante en el pre-sente caso. Dice la ley de modo expreso, ‘que toda acción deberá ejercitarse a nombre de la parte realmente interesada.’ De la simple lectura del documento ventos que el interesado en exigir la obli-gación suscrita por 'Benítez es Juan Quiñones que es persona distinta del demandante. No bay tampoco relación contractual alguna entre este Quiñones y el demandante, toda vez que no se alega en la de-manda que las obligaciones contraídas a favor de Quiñones fuesen traspasadas.en todos sus derechos al demandante. Por el documento de fianza que tenemos a la vista, Benítez se obligó a pagar por Ra-mos, pero no al demandante, sino a Juan Quiñones, y esta corte no está en condiciones por las propias alegaciones de la demanda de saber qué relaciones hubieran existido entre Quiñones y los anteriores dueños del inmueble o entre Quiñones y el actual propietario, deman-dante en esta acción. Cierto es que la ley civil dice: ‘el comprador sustituye al vendedor en todos sus derechos y acciones’, pero el ven-dedor en este caso, según aparece de la alegación segunda de la de-manda, no es Juan Quiñones, sino otras personas distintas a saber, José Cruz Santana y Georgina Alejandro. No existiendo, a nuestro juicio, ninguna relación entre estas partes por la cual el actual pro-pietario se hubiera sustituido en los derechos y acciones de Juan Quiñones, si algunos tuvo, y siendo también la fianza constituida a favor de Juan Quiñones puramente personal sin que pudiera éste en-dosarla a la orden de otra persona, la corte entiende que está bien alegada la excepción previa de falta de hechos, que es todo lo que la corte debe resolver en esta resolución, toda vez que fué lo tínico que discutieron las partes.”
Dos errores señala el apelante en su alegato, a saber, 1, que erró la corte al declarar la demanda sin lugar no obs-tante haberse constituido Celestino Benítez en principal pa-gador y único responsable de los cánones debidos por Ra-mos, y 2, que erró también al decidir que el demandante no tiene causa de acción contra el demandado Celestino Benítez, por estar la obligación de fianza suscrita a favor de Juan *785Quiñones, persona distinta del demandante, y no ser endo-sable el documento.
 Los dos errores pueden examinarse conjuntamente. La verdadera cuestión a estudiar y a resolver es la de si la demanda alega hechos suficientes que hagan al demandado Celestino Benitez responsble para con el demandante Félix Benitez Bexach.
A nuestro juicio no obstante reconocer que el caso es du-doso y que los argumentos contenidos en la opinión de la corte de distrito tienen gran peso, nos parece que puede y debe concluirse que la demanda es suficiente ya que en ella se alega que Quiñones era el encargado de la casa por su dueño y en tal concepto la alquiló al demandado Bamos, y habiéndose constituido el demandado Benitez en “fiador, principal pagador y único responsable” del alquiler de la casa en cuestión, no importa que la fianza se extendiera a favor de Quiñones para que se concluya que lo fué a favor del dueño a quien Quiñones representaba.
La cuestión de que el contrato se celebrara cuando el de-mandante Benitez Bexach no era el dueño, no es importante. La entidad dueño continúa siendo la misma.
Además, no está desprovista de importancia la cita del artículo 1619 del Código Civil, en el caso excepcionado, que hace el apelante.

Debe, en tal virtud, revocarse la sentencia apelada y dic-tarse otra declarando la excepción sin lugar, pero, atendidas todas las circunstancias concurrentes, permitiendo contestar al demandado dentro de un término de dies días contados a partir del en que esta sentencia nuestra sea registrada en el libro correspondiente de la corte de distrito.